 



MUNICIPAL MORTGAGE & EQUITY, LLC
2004 SHARE INCENTIVE PLAN

     1.       Purpose. The purpose of this 2004 Share Incentive Plan (the
“Plan”) of Municipal Mortgage & Equity, LLC, a Delaware limited liability
company (the “Company”), is to advance the interests of the Company and its
shareholders by providing a means to attract, retain, and reward executive
officers and other key individuals of the Company and its subsidiaries, to link
compensation to measures of the Company’s performance in order to provide
additional share-based incentives to such individuals for the creation of
shareholder value, and to promote ownership of a greater proprietary interest in
the Company, thereby aligning such individuals’ interests more closely with the
interests of shareholders of the Company.

     2.       Definitions. The definitions of awards under the Plan, including
Options, SARs (including Limited SARs), Restricted Shares, Deferred Shares, and
Shares granted as a bonus or in lieu of other awards are set forth in Section 6
of the Plan. Such awards, together with any other right or interest granted to a
Participant under the Plan, are termed “Awards.” The definitions of terms
relating to a Change in Control of the Company are set forth in Section 8 of the
Plan. In addition to such terms and the terms defined in Section 1, the
following are defined terms under the Plan:

     (a)     “Award Agreement” means any written agreement, contract, notice to
a Participant, or other instrument or document evidencing an Award.

     (b)     “Beneficiary” means the person, persons, trust, or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under this Plan upon such Participant’s death. If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the Participant’s estate.

     (c)     “Board” means the Board of Directors of the Company.

     (d)     “Code” means the Internal Revenue Code of 1986, as amended from
time to time. References to any provision of the Code include regulations
thereunder and successor provisions and regulations thereto.

     (e)     “Committee” means the Share Incentive Committee, or such other
Board committee as may be designated by the Board to administer the Plan.

     (f)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time. References to any provision of the Exchange Act
include the rules promulgated thereunder and successor provisions and rules
thereto.

     (g)     “Fair Market Value” of a Share means, as of any given date, the
closing sales price of a Share on the New York Stock Exchange for such date or,
if such day was not a trading day, the closing sales price for the most recent
trading day prior to such date.

     (h)     “Participant” means a person who, as an executive officer, key
employee or key independent contractor of the Company or a subsidiary, has been
granted an Award under the Plan which remains outstanding.

     (i)     “Rule 16b-3” means Exchange Act Rule 16b-3 as from time to time in
effect and applicable to the Plan and Participants.

     (j)     “Share” means a Common Share of the Company and such other
securities as may be substituted for such Share or such other securities
pursuant to Section 8.

     3.       Administration.

     (a)     Composition of Committee. The Committee shall consist of at least
two individuals each of

 



--------------------------------------------------------------------------------



 



whom shall be a “nonemployee director” as defined in Rule 16b-3 as promulgated
by the Securities and Exchange Commission (“Rule 16b-3”) under the Exchange Act.
If no Committee is designated by the Board to act for these purposes, the Board
shall have the rights and responsibilities of the Committee hereunder and under
the Award Agreements.

     (b)     Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:



              (i)         to select Participants to whom Awards may be granted;
                (ii)        to determine the type or types of Awards to be
granted to each Participant;                 (iii)       to determine the number
of Awards to be granted, the number of Shares to which an Award will relate, the
terms and conditions of any Award granted under the Plan (including, but not
limited to, any exercise price, grant price, or purchase price, any restriction
or condition, any schedule or performance conditions for the lapse of
restrictions or conditions relating to transferability, forfeiture,
exercisability, or settlement of an Award, and waivers, accelerations, or
modifications thereof, based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with an Award;                 (iv)       to determine whether, to what extent,
and under what circumstances an Award may be settled, or the exercise price of
an Award may be paid, in cash, Shares, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;                 (v)        to
determine whether, to what extent, and under what circumstances cash, Shares,
other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Participant;                 (vi)       to prescribe the form of
each Award Agreement, which need not be identical for each Participant;      
          (vii)      to adopt, amend, suspend, waive, and rescind such rules and
regulations and appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;                 (viii)     to correct any
defect or supply appropriate text for any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument hereunder, with such
constructions and interpretations to be conclusive and binding on all persons
and otherwise accorded the maximum deference permitted by law, provided that,
the Committee’s construction and interpretation shall not be entitled to
deference on and after a Change in Control except to the extent that such
constructions and interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
in Control;                 (ix)        to make all other decisions and
determinations as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan;
and                 (x)         In the event of any dispute or disagreement as
to the interpretation of the Plan or of any rule, regulation or procedure, or as
to any question, right or obligation arising from or related to the Plan, the
decision of the Committee, except as provided in clause (viii), shall be final
and binding upon all persons. Unless otherwise expressly provided hereunder, the
Committee, with respect to any grant, may exercise its discretion hereunder at
the time of the Award or thereafter.

     (c)     Manner of Exercise of Committee Authority. Unless authority is
specifically reserved to the Board under the terms of the Plan, the Company’s
Amended and Restated Certificate of Formation and Operating Agreement, or
applicable law, the Committee shall have discretion to exercise authority under
the Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all persons, including the Company, subsidiaries of
the Company, Participants, any person claiming any rights under the Plan from or

2



--------------------------------------------------------------------------------



 



through any Participant, and Shareholders. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. To the extent
permitted by applicable law, the Committee may delegate to officers or employees
of the Company or any subsidiary the authority, subject to such terms as the
Committee shall determine, (i) to perform administrative functions, (ii) with
respect to Participants not subject to Section 16 of the Exchange Act, to
perform such other functions of the Committee as the Committee may determine,
and (iii) with respect to Participants subject to Section 16, to perform such
other functions of the Committee as the Committee may determine to the extent
performance of such functions will not result in the loss of an exemption under
Rule 16b-3 otherwise available for transactions by such persons. If and to the
extent applicable, no member of the Committee may act as to matters under the
Plan specifically relating to such member. If no Committee is designated by the
Board to act for these purposes, the Board shall have the rights and
responsibilities of the Committee hereunder and under the Award Agreements.

     (d)     Limitation of Liability. Each member of the Committee shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan. No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
behalf of the Committee or members thereof shall, to the extent permitted by
law, be fully indemnified, held harmless and protected by the Company with
respect to any such action, determination, or interpretation.

     4.       Shares Available Under Plan; Individual Award Limitations;
Adjustments.

     (a)     Shares Reserved for Awards. Subject to adjustment as hereinafter
provided, the total number of Shares reserved and available for issuance to
Participants in connection with Awards under the Plan shall be 1,000,000 Shares;
provided, however, that the number of Shares issued as Restricted Shares shall
not exceed 20% of such total; the number of Shares issued as Awards other than
Options (including Restricted Shares) shall not exceed 40% of such total; and
the number of Shares with respect to which Awards of Options and SARs may be
granted to any Participant shall not exceed 500,000 during any 12 month period.
No Award may be granted if the number of Shares to which such Award relates,
when added to the number of Shares to which other then-outstanding Awards
relate, exceeds an applicable limitation on the number of Shares then remaining
available for issuance under this Section 4. If all or any portion of an Award
is forfeited, settled in cash, or terminated without issuance of Shares to the
Participant, the Shares to which such Award or portion thereof related shall
again be available for Awards under the Plan, and such Award or portion thereof
shall not count against the percentage limitations applicable to Restricted
Shares and Awards other than Options; provided, however, that Shares withheld in
payment of the exercise price of any Option or withholding taxes relating to any
Award and Shares equal to the number of Shares surrendered in payment of the
exercise price of any Option or withholding taxes relating to any Award shall,
for purposes of this provision, be deemed not to have been issued to the
Participant in connection with such Awards under the Plan. The Committee may
adopt procedures for the counting of Shares relating to any Award to ensure
appropriate counting and avoid double counting (in the case of tandem or
substitute awards). Any Shares issued pursuant to an Award may consist, in whole
or in part, of authorized and unissued Shares, treasury Shares, or Shares
acquired in the market for the account of the Participant (which treasury Shares
or acquired Shares will be deemed to have been “issued” pursuant to such Award).

     (b)     Adjustments.



              (i)     In the event that the Committee shall determine that any
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, exchange of Shares or other securities of the Company, stock split
or reverse split, extraordinary dividend (whether in the form of cash, Shares,
or other property), liquidation, dissolution, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of each Participant’s rights under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or

3



--------------------------------------------------------------------------------



 



    all of (i) the number and kind of Shares remaining reserved and available
for issuance under Section 4(a), (ii) the number and kind of outstanding
Restricted Shares or Restricted Shares relating to any other outstanding Award
in connection with which Restricted Shares may be issued, (iii) the number and
kind of Shares that may be issued in respect of other outstanding Awards and
(iv) the exercise price or grant price relating to any Award (or, if deemed
appropriate, the Committee may make provision for a cash payment with respect to
any outstanding Award). In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
subsidiary or the financial statements of the Company or any subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles.  
              (ii)     If the Company shall be consolidated or merged with
another corporation or other entity, each Participant who has received
Restricted Shares that are then subject to restrictions imposed by Section 6(d)
may be required to deposit with the successor corporation the certificates for
the stock or securities or the other property that the Participant is entitled
to receive by reason of ownership of Restricted Shares in a manner consistent
with Section 6(d)(iii), and such stock, securities or other property shall
become subject to the restrictions and requirements imposed by Section 6(d), and
the certificates therefor or other evidence thereof shall bear a legend similar
in form and substance to the legend referred to in Section 6(d)(iii).      
          (iii)     The judgment of the Committee with respect to any matter
referred to in this Sub-section (b) shall be conclusive and binding upon each
Participant without the need for any amendment to the Plan.

     5.       Eligibility. Executive officers, other key employees and other key
independent contractors of the Company and its subsidiaries, including any
director who is also an executive officer or employee, are eligible to be
granted Awards under the Plan; provided, however, that members of the Committee
are not eligible to be granted Awards under the Plan.

     6.       Specific Terms of Awards.

     (a)     General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 9(f)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant or upon the occurrence of other events. In addition, the Committee
shall require, as the condition of the issuance of Shares in connection with any
Award, that consideration be received by the Company which meets the
requirements of the Delaware Limited Liability Company Act.

     (b)     Options. The Committee is authorized to grant Options (which are
not to be treated as incentive options under Section 422 of the Code) to
Participants (including “reload” options automatically granted upon the
occurrence of specified exercises of options) on the following terms and
conditions:



              (i)     Exercise Price. The exercise price per Share purchasable
under an Option shall be determined by the Committee without regard to the Fair
Market Value of a Share on the date of grant of the Option.      
         (ii)     Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, the
methods by which such exercise price may be paid or deemed to be paid, the form
of such payment, including, without limitation, cash, Shares, other Awards or
awards granted under other Company plans, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis, such as through “cashless exercise” arrangements, to the extent permitted
by applicable law), and the methods by which Shares will be delivered or deemed
to be delivered to Participants.                 (iii)   Forfeiture. Except as
otherwise determined by the Committee, upon termination of

4



--------------------------------------------------------------------------------



 



    employment or contract during the applicable term of the Options,
unexercised Options shall be forfeited and again be available for Award by the
Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that forfeiture conditions relating to the Options will be waived in whole or in
part in the event of terminations resulting from specified causes.      
          (iv)     Dividend Equivalents. The Committee may provide that payments
in the form of dividend equivalents will be credited in respect of an Option.
The amount of the dividend equivalent shall be credited on the dividend payment
date in any of the following forms: in cash, or in unrestricted Shares having a
Fair Market Value equal to the amount of such dividends, or in options to
acquire additional shares under the Option at no cost based on the dividend
payments, or in a reduction of the exercise price of the Option. If the
Committee provides for crediting dividend equivalents in the form of additional
Options or Shares, such dividend equivalents must be approved by the Committee
before such Options or Shares can be credited to the Participant.

     (c)     Share Appreciation Rights. The Committee is authorized to grant
SARs to Participants on the following terms and conditions:



              (i)     Right to Payment. A SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, the excess of (A)
the Fair Market Value of one Share on the date of exercise (or, if the Committee
shall so determine, the Fair Market Value of one Share at any time during a
specified period before or after the date of exercise), over (B) the grant price
of the SAR as determined by the Committee as of the date of grant of the SAR.  
              (ii)     Other Terms. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, the method of
exercise, method of settlement, form of consideration payable in settlement,
method by which Shares will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem with any other Award, and
any other terms and conditions of any SAR. Limited SARs that may only be
exercised upon the occurrence of a Change in Control (as such term is defined in
Section 8(b) or as otherwise defined by the Committee) may be granted on such
terms, not inconsistent with this Section 6(c), as the Committee may determine.
Such Limited SARs may be either freestanding or in tandem with other Awards.    
            (iii)     Forfeiture. Except as otherwise determined by the
Committee, upon termination of employment or contract during the applicable term
of the SARs, unexercised SARs shall be forfeited and again be available for
Award by the Company; provided, however, that the Committee may provide, by rule
or regulation or in any Award Agreement, or may determine in any individual
case, that forfeiture conditions relating to the SARs will be waived in whole or
in part in the event of terminations resulting from specified causes.

     (d)     Restricted Shares. The Committee is authorized to grant Restricted
Shares to Participants on the following terms and conditions:



              (i)     Grant and Restrictions. The Committee may provide a
specified purchase price for the Restricted Shares (whether or not any State law
applicable to the Company requires the payment of a purchase price). Restricted
Shares shall be subject to such restrictions on transferability and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise as the Committee may determine. Except to the extent
restricted under the terms of the Plan and any Award Agreement relating to the
Restricted Shares, a Participant granted Restricted Shares shall have all of the
rights of a shareholder including, without limitation, the right to vote
Restricted Shares and the right to receive dividends thereon (as described
below).                 (ii)     Forfeiture. Except as otherwise determined by
the Committee, upon termination of employment or contract during the applicable
restriction period, Restricted Shares that are at that time

5



--------------------------------------------------------------------------------



 



    subject to restrictions shall be forfeited and reacquired by the Company;
provided, however, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Shares will be waived in whole
or in part in the event of terminations resulting from specified causes.      
          (iii)     Certificates for Shares. Restricted Shares granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Shares are registered in the name of the
Participant, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, the
Company may retain physical possession of the certificate, and the Participant
shall have delivered a stock power to the Company, endorsed in blank, relating
to the Restricted Shares.                 (iv)     Dividends and Distributions.
Dividends paid on Restricted Shares shall be either paid at the dividend payment
date in the form the dividends are paid to other shareholders, in cash, or in
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends, or the payment of such dividends shall be deferred and/or the amount
or value thereof automatically reinvested in additional Restricted Shares, other
Awards, or other investment vehicles, as the Committee shall determine or permit
the Participant to elect. Shares distributed in connection with a Share split or
Share dividend, and other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Shares with respect to which such Shares or other property are distributed.

     (e)     Deferred Shares. The Committee is authorized to grant Deferred
Shares to Participants, subject to the following terms and conditions:



              (i)     Award and Restrictions. Issuance of Shares will occur upon
expiration of the deferral period specified for an Award of Deferred Shares by
the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Deferred Shares shall be subject to such restrictions
as the Committee may impose, if any, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times, separately or
in combination, under such circumstances, in such installments, or otherwise as
the Committee may determine.                 (ii)     Forfeiture. Except as
otherwise determined by the Committee, upon termination of employment during the
applicable deferral period or portion thereof to which forfeiture conditions
apply (as provided in the Award Agreement evidencing the Deferred Shares), all
Deferred Shares that are at that time subject to such risk of forfeiture shall
be forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Deferred Shares will be
waived in whole or in part in the event of terminations resulting from specified
causes.                 (iii)    Dividend Equivalents. The Committee may provide
that payments in the form of dividend equivalents will be credited in respect of
Deferred Shares, which amounts may be paid or distributed when accrued or deemed
reinvested in additional Deferred Shares.

     (f)     Bonus Shares and Awards in Lieu of Cash Obligations. The Committee
is authorized to grant Shares as a bonus, or to grant Shares or other Awards in
lieu of Company obligations to pay cash under other plans or compensatory
arrangements; provided, however, that, in the case of Participants subject to
Section 16 of the Exchange Act, the amount of such Shares or Awards shall be
determined by the Committee in a manner conforming to then-applicable
requirements of Rule 16b-3. Shares or Awards granted hereunder shall be subject
to such other terms as shall be determined by the Committee.

     (g)     Other Stock-Based Awards. The Committee shall have the right to
grant other Awards based upon the Shares having such terms and conditions as the
Committee may determine, including the grant of shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
phantom shares.

     7.       Certain Provisions Applicable to Awards.

6



--------------------------------------------------------------------------------



 



     (a)     Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution for, any
other Award granted under the Plan or any award granted under any other plan of
the Company, any subsidiary, or any business entity to be acquired by the
Company or a subsidiary, or any other right of a Participant to receive payment
from the Company or any subsidiary. Awards granted in addition to or in tandem
with other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards. The per Share
exercise price of any Option, grant price of any SAR, or purchase price of any
other Award conferring a right to purchase Shares granted in substitution for an
outstanding Award or award may be adjusted to reflect the in-the-money value of
the surrendered Award or award.

     (b)     Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee.

     (c)     Form of Payment Under Awards. Subject to the terms of the Plan and
any applicable Award Agreement, payments to be made by the Company or a
subsidiary upon the grant or exercise of an Award may be made in such forms as
the Committee shall determine, including, without limitation, cash, Shares,
other Awards, or other property, and may be made in a single payment or
transfer, in installments, or on a deferred basis. Such payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividend equivalents in respect of installment or deferred payments denominated
in Shares.

     (d)     Rule 16b-3 Compliance. It is the intent of the Company that this
Plan comply in all respects with applicable provisions of Rule 16b-3 in
connection with any grant of Awards to or other transaction by a Participant who
is subject to Section 16 of the Exchange Act (except for transactions exempted
under alternative Exchange Act Rules or acknowledged in writing to be non-exempt
by such Participant). Accordingly, if, at such time, any provision of this Plan
or any Award Agreement relating to an Award does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision will be construed or deemed amended to the extent necessary to conform
to the applicable requirements of Rule 16b-3 so that such Participant shall
avoid liability under Section 16(b).

     (e)     Loan Provisions. With the consent of the Committee, and subject at
all times to, and only to the extent, if any, permitted under and in accordance
with, laws and regulations and other binding obligations or provisions
applicable to the Company, the Company may make, guarantee, or arrange for a
loan or loans to a Participant with respect to the exercise of any Option or
other payment in connection with any Award, including the payment by a
Participant of any or all federal, state, or local income or other taxes due in
connection with any Award. Subject to such limitations, the committee shall have
full authority to decide whether to make a loan or loans hereunder and to
determine the amount, terms, and provisions of any such loan or loans, including
the interest rate to be charged in respect of any such loan or loans, whether
the loan or loans are to be with or without recourse against the borrower, the
terms on which the loan is to be repaid and conditions, if any, under which the
loan or loans may be forgiven. Notwithstanding any other provision of the Plan,
the Company shall not be required to take or permit any action under the Plan or
any agreement under Section 6 which, in the good-faith determination of the
Company, would result in a material risk of a violation by the Company of
Section 13(k) of the Exchange Act.

     8.       Change in Control Provisions.

     (a)     In the event of a “Change in Control,” as defined in this Section:



              (i)     The Committee as constituted immediately before the Change
in Control may make such adjustments as it, in its discretion, determines are
necessary or appropriate in light of the Change in Control (including, without
limitation, the substitution of stock other than stock of the Company as the
stock optioned hereunder, cash payment or other equitable consideration and the
acceleration of vesting or exercisability of Awards under the Plan), provided
the Committee determines that such adjustments do not have a substantial adverse
economic impact on the Participants as determined at the time of the
adjustments.

7



--------------------------------------------------------------------------------



 



              (ii)     (A) Any Award carrying a right to exercise that was not
previously exercisable and vested shall become fully exercisable and vested,
subject only to the restrictions set forth in Sections 7(d) and 9(a); and
(B) the restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Award
shall be deemed fully vested, and any performance conditions imposed with
respect to any Award shall be deemed to be fully achieved, subject to the
restrictions set forth in Sections 7(d) and 9(a).

     (b)     For purposes of the Plan, a “Change in Control” shall have occurred
if:



              (i)       Any “Person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company, any entity controlling,
controlled by or under common control with the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of shares of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of either the combined voting power of the Company’s
then outstanding voting securities or the then outstanding Shares (in either
case, other than as a result of an acquisition of securities directly from the
Company);                 (ii)      during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i),
(iii), or (iv) of this Section 8(b)) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board;                 (iii)     the shareholders of the Company approve
a merger, consolidation, recapitalization, or reorganization of the Company, or
a reverse share split of any class of voting securities of the Company, or the
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction which would result in at least 75% of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least 75% of
the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction, with the relative voting power of each
such continuing holder compared to the voting power of each such continuing
holder not substantially altered as a result of the transaction; provided that,
for purposes of this paragraph (iii), such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such 75% threshold (or to substantially preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company or such surviving entity or of any
subsidiary of the Company or such surviving entity; or      
          (iv)     the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect).

     9.       General Provisions.

     (a)     Compliance With Laws and Obligations. The Company will not be
obligated to issue or deliver Shares in connection with any Award or take any
other action under the Plan in a transaction subject to the registration
requirements of the Securities Act of 1933, as amended, or any other federal or
state securities law, any requirement under any listing agreement between the
Company and any stock exchange or automated quotation system, or any other law,
regulation, or contractual obligation of the Company, until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full. Certificates representing Shares issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be applicable under such laws, regulations, and other obligations of the
Company, including

8



--------------------------------------------------------------------------------



 



any requirement that a legend or legends be placed thereon.

     (b)     Limitations on Transferability. Awards and other rights under the
Plan will not be transferable by a Participant except by will or the laws of
descent and distribution (or to a designated Beneficiary in the event of the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his or her guardian or
legal representative; provided, however, that such Awards and other rights may
be transferred to one or more transferees during the lifetime of the Participant
in connection with the Participant’s estate or tax planning, and such
transferees may exercise rights thereunder in accordance with the terms thereof,
but only if and to the extent consistent with the registration of the offer and
sale of Shares on Form S-8, Form S-3, or such other registration form of the
Securities and Exchange Commission as may then be filed and effective with
respect to the Plan and permitted by the Committee. The Company may rely upon
the beneficiary designation last filed in accordance with this Section 9(b).
Awards and other rights under the Plan may not be pledged, mortgaged,
hypothecated, or otherwise encumbered by a Participant and shall not be subject
to the claims of a Participant’s creditors.

     (c)     Taxes. The Company and any subsidiary is authorized to withhold
from any Award granted or to be settled, any delivery of Shares in connection
with an Award, any other payment relating to an Award, or any payroll or other
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any income recognition event involving an
Award (including, for example, an election under section 83(b) of the Code), and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Shares or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations.

     (d)     No Right to Continued Employment; Leaves of Absence. Neither the
Plan, any Award Agreement, or any action taken hereunder shall be construed as
giving any Participant the right to be retained in the employ or contract of the
Company or any of its subsidiaries, nor shall it interfere in any way with the
right of the Company or any of its subsidiaries to terminate any Participant’s
employment or contract at any time. Unless otherwise specified in the applicable
Award Agreement, an approved leave of absence shall not be considered a
termination of employment for purposes of an Award under the Plan.

     (e)     No Rights to Awards; No Shareholder Rights. No Participant or
employee or independent contractor shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants, employees or independent contractors. No Award shall confer on any
Participant any of the rights of a shareholder of the Company unless and until
Shares are duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

     (f)     Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or the Committee’s authority to
grant Awards under the Plan without the consent of shareholders or Participants,
except that any amendment or alteration will be subject to the approval of the
Company’s shareholders at or before the next annual meeting of shareholders for
which the record date is after the date of such Board action if such shareholder
approval is required by any applicable federal or state law or regulation or the
rules of any stock exchange or automated quotation system on which Company
securities may then be listed or quoted, and the Board may otherwise determine
to submit other such amendments or alterations to shareholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant with respect to any
Award theretofore granted to him. The Committee may waive any conditions or
rights under, or amend, alter, suspend, discontinue, or terminate, any Award
theretofore granted and any Award Agreement relating thereto; provided, however,
that, without the consent of an affected Participant, no such action may
materially impair the rights of such Participant under such Award.

     (g)     No Fiduciary Relationship. Nothing contained in the Plan and no
action taken pursuant to the provisions of the Plan, shall create or shall be
construed to create a trust of any kind, or a fiduciary relationship

9



--------------------------------------------------------------------------------



 



between the Company or its subsidiaries, or their officers or the Committee, on
the one hand, and the Participant, the Company, its subsidiaries or any other
person or entity, on the other.

     (h)     Notices. All notices under the Plan shall be in writing, and if to
the Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Participant, shall be
delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company. Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 9(h).

     (i)     Unfunded Status of Awards; Creation of Trusts. The Plan is intended
to constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

     (j)     Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements as it may deem desirable, including the granting
of awards otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

     (k)     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional Shares or whether such fractional Shares or any rights thereto
shall be forfeited or otherwise eliminated.

     (l)       Captions. The use of captions in this Plan is for convenience.
The captions are not intended to provide substantive rights.

     (m)     Governing Law. The validity, construction, and effect of the Plan,
any rules and regulations under the Plan, and any Award Agreement will be
determined in accordance with the Delaware Limited Liability Company Act and
other laws (including those governing contracts) of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.

     10.     Shareholder Approval, Effective Date, and Plan Termination. The
Plan will be effective upon July 1, 2004, subject to its approval by the
shareholders of the Company. Unless earlier terminated by action of the Board,
the Plan will remain in effect until such time as no Shares remain available for
issuance under the Plan and the Company and Participants have no further rights
or obligations under the Plan.

As adopted by the Board of Directors:                    April 9, 2004

10